Citation Nr: 0939755	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lower back condition.


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from September 1969 to 
July 1971 and October 1971 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has submitted several highlighted copies of his 
service treatment records which document several complaints 
of lower back pain in service.  The Veteran has also 
submitted several private treatment records dating after his 
discharge from service, including an x-ray evaluation from 
September 2007 which indicated possible degenerative disc 
changes and spondylosis.  He has indicated that he was 
unsuccessful in obtaining treatment records from medical 
providers who are no longer in business. 

The Veteran has also indicated in a January 2007 statement 
that he was seen at the Army Medical Clinic in Fayetteville, 
North Carolina in 1995 with complaints of back pain.  An 
attempt to obtain such treatment record should be made.  See 
38 U.S.C.A. § 5103A (West 2002).  As it is possible that the 
Veteran is actually referring to the VA Medical Center in 
Fayetteville, North Carolina, a request should also be made 
to that facility. 

The Board also notes that the Veteran was never afforded a VA 
medical examination of his lower back to determine whether 
there is a relationship between his current complaints and 
those in service.  Thus, on remand, a VA examination is 
warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his low back disability 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain any records which are not 
duplicates of those already contained in 
the file.  

2.  Attempt to obtain treatment records 
from the Army Medical Clinic in 
Fayetteville, North Carolina for his 
treatment in 1995.  A request should also 
be made to the VA Medical Center in 
Fayetteville, North Carolina for any 
treatment records for the Veteran dating 
in 1995.  If such records are not 
available, the Veteran should be notified 
of such.

3.  The RO/AMC should then afford the 
Veteran a VA spine examination to 
determine the current nature of any low 
back disability and to obtain an opinion 
as to whether such disorder is possibly 
related to military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the 
results reported in detail.  Following 
review of the file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether any current low back 
disability more likely, less likely, or at 
least as likely as not (50 percent 
probability) arose during service or is 
otherwise related to service.  A rationale 
for any opinion expressed should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


